NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                 Nos. 13-3296 & 14-4110
                                      ___________

                                   CALVIN BUTLER,
                                             Appellant

                                             v.

 CITY OF PHILADELPHIA; PHILADELPHIA POLICE DEPARTMENT; HARDEN,
  Assistant District Attorney; OFFICER PEREZ, Badge Number Omitted; GERALD
STEIN, Esq.; DISTRICT ATTORNEY PHILADELPHIA; OFFICER JUAN BORRERO;
                                  OFFICER BARR
                      ____________________________________

                    On Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                          (D.C. Civil Action No. 2-12-cv-01955)
                    District Judge: Honorable Thomas N. O’Neill, Jr.
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                     June 9, 2015

             Before: CHAGARES, JORDAN and COWEN, Circuit Judges

                              (Opinion filed: June 9, 2015)
                                     ___________

                                        OPINION*
                                       ___________


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PER CURIAM

       Pro se appellant Calvin Butler appeals the District Court’s orders dismissing his

amended complaint in part and granting summary judgment in favor of the remaining

defendants. For the reasons detailed below, we will affirm the District Court’s judgment.

       This case arises out of Butler’s October 17, 2010 arrest. At about 9:45 p.m. on

that day, Butler was parked on West Lehigh Avenue in Philadelphia, waiting for a friend

with whom he planned to “get high.” The friend was late, and Butler leaned back and

rested his head against the headrest. Philadelphia Police Officers Barr and Borrero then

approached his car. According to them, they found Butler passed out with a belt tied

around his arm; nearby, the officers saw a bloody hypodermic needle, pills, and other

items indicative of drug use. They roused Butler, ordered him to exit the automobile, and

observed that he was incoherent, glassy eyed, and unsteady on his feet. Butler

acknowledges that the officers found the needle, pills, and belt, but claims that the former

two were medication for diabetes and the latter was merely an innocuous article of

clothing. In any event, the officers arrested Butler for driving under the influence.

       Butler was subsequently charged with driving under the influence in violation of

75 Pa. Cons. Stat. § 3802. Butler retained attorney Gerald Stein to represent him.

According to Butler, at either a pretrial or trial proceeding, Philadelphia Police Officer

Perez testified about the circumstances surrounding Butler’s arrest — despite, Butler




                                              2
claims, having no involvement in the arrest. Ultimately, Butler’s case was dismissed due

to the Commonwealth’s failure to prosecute.

       After proceedings not relevant here, Butler filed an amended complaint, naming as

defendants Officers Barr, Borrero, Perez; the City of Philadelphia; Attorney Stein;

District Attorney Seth Williams; and Assistant District Attorney Kevin Harden.

Proceeding under 42 U.S.C. § 1983, Butler alleged that the defendants had violated his

constitutional rights in a variety of ways; he also asserted numerous state-law claims.

The District Court granted Attorney Stein’s motion to dismiss. Butler then filed a notice

of appeal as to that order, and the District Court certified the order pursuant to Rule 54(b)

of the Federal Rules of Civil Procedure. That appeal has been docketed at C.A. No. 13-

3296. Subsequently, the District Court granted summary judgment to the remaining

defendants. Butler appealed that order; that appeal has been docketed at C.A. No. 14-

4110. We have consolidated the two cases.

       We have jurisdiction under 28 U.S.C. § 1291. We exercise a plenary standard of

review over the District Court’s orders. See Connelly v. Steel Valley Sch. Dist., 706 F.3d
209, 212 (3d Cir. 2013) (motion to dismiss); State Auto Prop. & Cas. Ins. Co. v. Pro

Design, P.C., 566 F.3d 86, 89 (3d Cir. 2009) (summary judgment).

       We agree with the District Court’s analysis of this case. As the District Court

explained, to state a claim under § 1983, a plaintiff “must establish that she was deprived

of a federal constitutional or statutory right by a state actor.” Kach v. Hose, 589 F.3d
3
626, 646 (3d Cir. 2009) (emphasis added). It is well established that “[a]ttorneys

performing their traditional functions will not be considered state actors solely on the

basis of their position as officers of the court.” Angelico v. Lehigh Valley Hosp., Inc.,

184 F.3d 268, 277 (3d Cir. 1999). This rule is fatal to Butler’s federal claims against

Attorney Stein. Butler tries to avoid this conclusion by alleging that Stein possessed an

affidavit that suggested that, despite Butler’s recollection, Perez had had a role in his

arrest. Butler asserts that Stein’s possession of this document reveals that he was

involved in a conspiracy with the federal defendants and thus acted under color of state

law. These allegations are altogether too tenuous to provide “‘plausible grounds to infer

an agreement.’” Great W. Mining & Mineral Co. v. Fox Rothschild LLP, 615 F.3d 159,

178 (3d Cir. 2010) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556 (2007)).

Accordingly, the District Court did not err in dismissing Butler’s § 1983 claims against

Attorney Stein.1

       Nor did the District Court err in granting summary judgment to Officers Barr and

Borrero on Butler’s claims of false arrest and false imprisonment. To prevail under either

theory, Butler was required show that the officers arrested him without probable cause.

See Groman v. Twp. of Manalapan, 47 F.3d 628, 634-36 (3d Cir. 1995). An arrest is

performed with probable cause if “at the moment the arrest was made the facts and


1
 Butler also asserted state-law claims against Attorney Stein. The District Court did not
err in declining to exercise supplemental jurisdiction over those claims. See Figueroa v.
Buccaneer Hotel Inc., 188 F.3d 172, 181 (3d Cir. 1999); see also WWBITV, Inc. v. Vill.
                                              4
circumstances within the officers’ knowledge and of which they had reasonably

trustworthy information were sufficient to warrant a prudent man in believing that the

suspect had committed or was committing an offense.” Wright v. City of Phila., 409 F.3d
595, 602 (3d Cir. 2005) (quotation marks, alterations omitted). “Probable cause need

only exist as to any offense that could be charged under the circumstances.” Barna v.

City of Perth Amboy, 42 F.3d 809, 819 (3d Cir. 1994); see also Devenpeck v. Alford, 543
U.S. 146, 153 (2004).

       We agree with the District Court that a reasonable jury would not find that the

officers lacked probable cause to arrest Butler for possessing drug paraphernalia in

violation of 35 Pa. Cons. Stat. § 780-113(a)(32). Butler acknowledges that, as the

officers reported, he possessed hypodermic needles at the time of his arrest, which

qualify as “drug paraphernalia” under the statute. See 35 Pa. Cons. Stat. § 780-102(b).

While Butler contends that he used the needles for a medical purpose, the other

undisputed “facts and circumstances within the officers’ knowledge” — including that

Butler was incoherent, glassy eyed, and unsteady on his feet; that there was also a belt in

a location suggesting that Butler used it in conjunction with the needle; and that there

were other items in the car that appeared to be either illegal drugs or the trappings thereof

— were sufficient to establish probable cause that Butler possessed drug paraphernalia.

Because this evidence would not reasonably support a contrary factual finding, the



of Rouses Point, 589 F.3d 46, 52 (2d Cir. 2009).
                                              5
District Court did not err in granting summary judgment to the defendants. See Merkle v.

Upper Dublin Sch. Dist., 211 F.3d 782, 788-89 (3d Cir. 2000).

       Finally, we will affirm the District Court’s grant of summary judgment to Officer

Perez on Butler’s claim that Perez testified falsely at his trial or in pretrial hearings. As

the District Court explained, police officers are absolutely immune from damages

liability based on their testimony in court proceedings. See Briscoe v. LaHue, 460 U.S.
325, 345-46 (1983); Williams v. Hepting, 844 F.2d 138, 143 (3d Cir. 1988).

       Accordingly, we will affirm the District Court’s judgment.2




2
 While Butler presented several other claims in the District Court — including, among
others, claims against District Attorney Seth Williams and Assistant District Attorney
Kevin Harden — he has not discussed them in his briefs on appeal, and has therefore
waived review of the District Court’s disposition of those claims. See United States v.
Pelullo, 399 F.3d 197, 222 (3d Cir. 2005); see also Timson v. Sampson, 518 F.3d 870,
874 (11th Cir. 2008) (per curiam). Further, Butler complains that Officer Perez did not
answer his complaint, but that is not accurate; Officer Perez filed an answer on December
19, 2013.
                                               6